Filed pursuant to Rule 424(b)(3) File No. 333-119338 January 18, 2008 SUPPLEMENT DATED JANUARY 18, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND DECEMBER PERFORMANCE UPDATE FUND DECEMBER 2007 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units 0.63% 12.63% $72.1M $1,309.469 Grant Park Futures Fund Class B Units 0.64% 11.76% $383.6M $1,142.681 TRADING ADVISORS DECEMBER 2007 YTD % of Fund Rabar Market Research (Div) 2.30% 18.24% 18% EMC Capital Management (Classic) 1.08% 13.39% 21% Eckhardt Trading (Higher Leveraged) 4.05% 36.55% 10% Graham Capital Management (GDP) -2.05% 9.17% 9% Winton Capital Management (Div)* -0.51% 7.22% 21% Saxon Investment Corp (Div)** – -4.76% – Welton Investment Corp (Gl Dir Port) -0.97% 6.09% 18% ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES *Year to date performance of 1.90% through 5/31/2007.Effective 6/1/2007 the portion of Grant Park’s net assets allocated to Winton Capital Management was reallocated to the Dearborn Select Master Fund SPC – Winton Segregated Portfolio – Class GP. **Performance through 5/31/2007 Grain prices rallied throughout December, providing gains for Grant Park’s long positions in the soft/agricultural commodity sector.Corn and soybean positions provided the bulk of gains as prices rose on reports of hot, dry weather over Argentinean growing regions.Reports of increased exports, particularly to China, and increased demand for grain as a source of bio-diesel fuel also contributed to higher prices. Geopolitical concerns stemming from the assassination of Pakistani opposition leader Benazir Bhutto combined with falling crude oil inventories pushed crude oil prices higher during the month.Long positions in the energy sector also gained ground after strong seasonal demand for heating oil and falling gasoline inventories pushed prices to the upside. Long positions in the metals sector were profitable as gold prices gained throughout the month, pushed higher as investors looked for protection against the weaker US dollar. Concerns over the possible fallout from the events in Pakistan and the possibility of a spike in inflation as the result of better-than-expected data on consumer spending and personal income in November also contributed to rising gold prices. Currency positions posted losses during the month after strong reports on consumer spending and personal income pushed the dollar higher relative to the British pound and euro on speculation that the US Federal Reserve might refrain from additional rate cuts at the start of 2008. 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com Long positions in the interest rate sector lost ground as prices for fixed income instruments fell during the month.Strong reports on consumer spending and personal income coupled with a jump in third quarter GDP and a better-than-expected November employment report resulted in lower prices for domestic interest rate markets. Lastly, long positions in the equities sector lost ground during the month as the effects of the mortgage and liquidity crises continued to plague global stock indices.Analysts suggested that a coordinated effort by a number of central banks to add liquidity to global capital markets may have actually exacerbated investors’ concerns about the extent of the problems. OTHER FUND NEWS Dearborn Capital Management, LLC, as General Partner of Grant Park, has agreed to rebate back to Grant Park a portion of the fund’s annual operating and organization and offering expenses to the extent that actual expenses are less than the actual amount Grant Park paid the General Partner.For 2007, Dearborn Capital reimbursed Grant Park a total of $750,000, of which $250,000 is related to operating expenses and $500,000 is related to organization and offering expenses. Please be advised that Grant Park will be issuing a Schedule K-1 (Form 1065) to all partners for the 2007 tax year in early March.The Schedule K-1 will contain a reconciliation of your Grant Park capital account and your share of Grant Park’s taxable items necessary to prepare your federal income tax return. We are pleased to announce that your monthly Grant Park statements are now available via the Client Services link on our website at www.dearborncapital.com.You should have received a letter detailing this feature.Additionally, if you no longer wish to receive your paper copy via regular mail you have been asked to return a signed document acknowledging this. If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website atwww.dearborncapital.com along with weekly commentary.Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED DECEMBER 31, 2007 Statement of Income Month (A Units) In US $ Year to Date (A Units) In US $ Month (B Units) In US $ Year to Date (B Units) In US $ Month Total In US $ Year to Date Total In US $ Trading Income (Loss): Realized Trading Income (Loss) 1,927,919 12,171,916 10,224,897 65,054,738 12,152,816 77,226,654 Change in Unrealized Income (Loss) (1,242,209 ) (334,711 ) (6,588,174 ) (2,540,450 ) (7,830,383 ) (2,875,161 ) Brokerage Commissions (19,790 ) (182,185 ) (104,958 ) (943,356 ) (124,748 ) (1,125,541 ) Exchange, Clearing Fees and NFA charges (21,373 ) (393,003 ) (113,352 ) (2,035,101 ) (134,725 ) (2,428,104 ) Other Trading Costs (50,811 ) (465,415 ) (269,480 ) (2,422,511 ) (320,291 ) (2,887,926 ) Change in Accrued Commissions 519 17,828 2,754 91,080 3,273 108,908 Net Trading Income (Loss) 594,255 10,814,430 3,151,687 57,204,400 3,745,942 68,018,830 Other Income: Interest, U.S. Obligations 76,274 1,199,575 404,526 6,208,608 480,800 7,408,183 Interest, Other 197,275 2,034,726 1,046,266 10,576,887 1,243,541 12,611,613 Total Income (Loss) 867,804 14,048,731 4,602,479 73,989,895 5,470,283 88,038,626 Expenses: Incentive Fees to Trading Managers 86,222 1,542,086 457,288 8,133,932 543,510 9,676,018 Administrative Fees (24,418 ) 130,803 (129,501 ) 674,640 (153,919 ) 805,443 O&O Expenses (17,806 ) 106,370 (275,986 ) 1,653,955 (293,792 ) 1,760,325 Brokerage Expenses 368,865 4,125,197 2,101,819 23,009,522 2,470,684 27,134,719 Illinois Replacement Tax Total Expenses 412,863 5,904,456 2,153,620 33,472,049 2,566,483 39,376,505 Net Income (Loss) 454,941 8,144,275 2,448,859 40,517,846 2,903,800 48,662,121 Statement of Changes in Net Asset Value Beginning Balance 71,941,881 58,161,220 379,297,694 324,091,775 451,239,575 382,252,995 Additions 287,900 16,938,602 3,779,703 59,046,420 4,067,603 75,985,022 Net Income (Loss) 454,941 8,144,275 2,448,859 40,517,846 2,903,800 48,662,121 Redemptions (606,815 ) (11,166,190 ) (1,918,367 ) (40,048,152 ) (2,525,182 ) (51,214,342 ) Balance at DECEMBER 31, 2007 72,077,907 72,077,907 383,607,889 383,607,889 455,685,796 455,685,796 Total Units Held at End of The Period 55,043.62428 335,708.69012 Net Asset Value Per Unit 1,309.469 1,142.681 Rate of Return 0.63 % 12.63 % 0.64 % 11.76 % To the best of my knowledge and belief the information contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
